DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I and species A1 in the reply filed on 05/31/2022 is acknowledged. Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a biasing element” in claim 1 and “sealing member” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cacciabeve et al. (US 2016/0178107A1) in view of Kalley et al. (US 20050081914 A1).
In regard to claim 1, Cacciabeve teaches a tool for injecting an additive into a closed system, comprising: 
a hose (12) having an internal hose bore [the internal portion of the hose] (see fig. 1, 2; ¶ 0021); 
an inlet valve (14) having an open and closed position and in fluid communication with said internal hose bore when in said open position (see ¶ 0021-0022- inlet 14 includes a plunger 40 for alternating b/n open and close positions to allow fluid flow); 
an outlet valve (16) spaced from said inlet valve 14 (see fig. 2) and having an open (fig. 4- occurs when member 60 is not opening 66 and ball 64 is not opening 65) and closed position (fig. 4- occurs when closing member 60 is in opening 66 or ball 64 is in opening 65) and in fluid communication with said internal hose bore when in said open position (See ¶ 0022), said outlet valve comprising a valve depressor (plunger 58, fig. 4), a biasing element (spring 62, fig. 4) and a seat assembly (ball 64, fig. 4).
Cacciabeve further teaches said seat assembly being biased by said biasing element so as to prevent fluid flow from said internal hose bore through said outlet valve when in said closed position (when in closed position, ball 64 is forced into opening 65 until sufficient pressure exists to overcome biasing force of spring 62 to compress said spring 62 and bring ball 64 out of opening 65, fig. 4; ¶ 0024). 
Cacciabeve teaches a seat assembly, but does not explicitly teach biasing element sits on the seat assembly.
However, Kalley teaches a tool (see fig. 1) for injecting an additive into a closed system (¶ 0017-0018), comprising: a valve (11, 12, 14, 15, 16, 17, fig. 2) and having an open and closed position (¶ 0030), said valve comprising a biasing element (11-spring, fig. 2) and a seat assembly (12-ball, fig. 2) on which said biasing element sits, said seat assembly being biased by said biasing element so as to prevent fluid flow from said internal hose bore through said outlet valve when in said closed position (¶ 0024). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Cacciabeve by making the biasing element (ball) to sit on the spring, based on the teaching of Kalley since it has been shown that combining prior art elements to yield predictable results is obvious whereby the biasing element sits on the seat assembly would help the device of Cacciabeve to improve the structural integrity of the ball and spring layout rather than rely on one connection point thereby improving the sealing force and maximizing the sealing power.
In regard to claim 2, Cacciabeve teaches the tool of claim 1, wherein said valve depressor (58) is axially movable (¶ 0024- closing member 60 of plunger 58 is moved forward when engaging portion 61 is contacted by the service port SP) so as to control the tension of said biasing element (See fig. 4, ¶ 0024; the further closing member 60 is moved inward, then the annular element to the right of closing member 60 will compress spring 62 more meaning there will be more tension placed on ball 64 by spring 62 which means a greater pressure will be required to move the ball 64).
In regard to claim 3, Cacciabeve teaches the tool of claim 1, wherein said internal hose bore contains said additive (See Cacciabeve, ¶ 0008, 0010, 0020).
In regard to claim 4, Cacciabeve teaches the tool of claim 3, wherein said additive is a sealing agent (See Cacciabeve, ¶ 0010, 0020).
Regarding Claim 9, Cacciabeve teaches the tool of claim 1, wherein Cacciabeve teaches a seat assembly, but does not specifically teach the seat assembly comprises a sealing member. However, Kalley teaches a tool (see fig. 1) for injecting an additive into a closed system (para (0017), (00181), wherein said seat assembly comprises a sealing member (14 - "sealing ring", fig. 2). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Cacciabeve by providing a sealing member/ring placed on the side of the ball of the seat assembly, based on the teachings of Kalley, in order to provide a more effective seal when in the closed position.
In regard to claim 10, Cacciabeve in view of Kalley teaches the tool of claim 9, wherein Kalley teaches said sealing member is an O­ring (¶ 0024 - "Check ball 12 is held against Sealing ring 14, which can be an O-ring").

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cacciabeve and Kalley as applied to claim 1 above, and further in view of in view of Scaringe (US 5,996,651).
Regarding Claim 5, Cacciabeve teaches the tool of claim 1, wherein Cacciabeve teaches inlet valve but does not specifically teach the inlet valve is a valve core. 
However, Scaringe teaches a tool (See fig. 4) for injecting an additive into a closed system (col 4, In 15-56), comprising: an inlet valve (19- "resealable valve core", fig. 4) having an open and closed position, wherein said inlet valve is a valve core (col 4, lines 38- 56). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Cacciabeve by substituting the inlet valve with inlet valve/valve core as taught by Scaringe, as valve cores are generally cheaper to produce than typical valves.

Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cacciabeve and Kalley as applied to claim 1 above, and further in view of Manz et al. (US 4,938,031).
In regard to claims 6 and 7, Cacciabeve teaches the tool of claim 1, wherein Cacciabeve teaches said hose (12) comprises first and second spaced ends (see fig. 2-the opposite ends of hose 12), but does not explicitly teach an access fitting attached to said first end and containing said inlet valve (claim 6) and a nipple attached to said second end, said nipple containing said outlet valve (claim 7).
Manz teaches a refrigerant recovery and purification system, comprising an inlet fitting 88 comprises a threaded nipple 94 coupled to the hollow pipe 96 which has an opening 98 facing laterally outwardly toward canister sidewall 82 immediately beneath top 92. Similarly, an outlet fitting 90 has a threaded nipple 94 and a pipe 96, with the side opening 98 and baffle 100 oriented laterally diametrically oppositely of the identical opening in inlet fitting 88 for receiving and feeding refrigerant from the open volume of canister 80 to the inlet (see fig. 4; col. 4, lines 46-65).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Cacciabeve by attaching an access fitting to the first end of the hose containing the inlet valve and attaching a nipple to the second end of the hose containing the outlet valve, based on the teaching of Manz, for the purpose of providing a quick-disconnect connection or coupling therebetween with hose and other devices. 


Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cacciabeve and Kalley as applied to claim 1 above, and further in view of Van Scyoc (US 2017/0191595).
In regard to claim 8, Cacciabeve teaches the tool of claim 1, wherein Cacciabeve teaches an inlet valve but does not explicitly teach said inlet valve is nickel plated.
However, Van Scyoc teaches a fluid coupling and method wherein a Valve/coupling stiction and freezing conditions are minimized due to the structure of the coupling and may be further minimized via the use of a PTFE impregnated nickel coating or like (See ¶ 0024). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to nickel plate or coat the inlet valve of Cacciabeve, based on the teaching of Van Scyoc since it has been shown that combining prior art elements to yield predictable results is obvious whereby plating or coating the inlet valve would help the device of Cacciabeve to avoid or minimize rust around the inlet valve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763